Citation Nr: 0405619	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, that denied the veteran's 
claim of entitlement to service connection for residuals of a 
right leg injury.  The veteran disagreed with this decision 
in January 2001.  In a rating decision issued in November 
2001, the RO again denied the veteran's claim in 
consideration of the Veterans Claims Assistance Act of 2000.  
In a statement of the case issued to the veteran and his 
service representative in November 2001, the RO concluded 
that no change was warranted in the denial of the veteran's 
claim.  The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in January 2002.  In a 
supplemental statement of the case issued to the veteran and 
his service representative in June 2003, the RO again 
concluded that no change was warranted in the denial of the 
veteran's claim.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Residuals of a right leg injury were not shown in service 
and are not currently shown.


CONCLUSION OF LAW

Residuals of a right leg injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The Board is cognizant of the decision issued by the United 
States Court of Appeals for Veterans' Claims (hereinafter, 
the "Court") in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) (hereinafter, "Pelegrini"), where 
it was held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that Pelegrini is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

With respect to the veteran's claim of entitlement to service 
connection for residuals of a right leg injury, a 
substantially complete application was received on July 7, 
1999.  Shortly thereafter, the RO advised the veteran to 
submit evidence that his claimed condition was treated since 
his discharge from service, and explained the best types of 
evidence to submit.  He was also advised that he had to 
furnish the names and addresses of medical providers and told 
to complete release forms for this evidence.  In a rating 
decision dated in February 2000, the RO denied the veteran's 
claim for service connection for a right leg injury.  In that 
decision the veteran was informed that his service medical 
records showed no findings of a right leg injury and that 
there was no other record showing such.  A November 2001 
statement of the case advised the veteran of the regulations 
pertaining to the VCAA.  In July 2003 the veteran was issued 
a supplemental statement of the case, which detailed the 
provisions of the VCAA and explained what was needed to 
establish service connection.  These documents also provided 
the veteran with notice of the law and governing regulations, 
as well as the reasons for the determinations made regarding 
his claim and the requirement to submit medical evidence that 
established entitlement to service connection for residuals 
of a right leg injury.  By way of these documents, the 
veteran also was specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on the veteran's behalf.  Further, VA advised 
the veteran and his representative in a letter, dated in 
March 2003, that the veteran was being scheduled for a Travel 
Board hearing at the RO in May 2003.  

The Board finds that the July 1999 letter, when considered 
with the February 2000 rating decision, the November 2001 
statement of the case and the July 2003 supplemental 
statement of the case adequately discharge the duty to assist 
under the VCAA.  Specifically, these documents, when 
considered together, notify the veteran of the evidence he 
was required to submit, the evidence VA would obtain, the 
evidence needed to establish service connection and to submit 
any evidence he had.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini, supra.

The Board notes that the veteran and his representative were 
sent a VCAA notice letter dated in an April 2003 which 
encompassed all of the notice requirements.  Although the 
representative received it, the letter to the veteran was 
returned as undeliverable.  The Board notes that an incorrect 
zip code was used.  However, as noted above, the Board finds 
that the veteran was sufficiently notified of the VCAA 
requirements; therefore, no further action regarding the 
returned April 2003 letter is required.  

In this case, the veteran did receive pre-adjudicatory notice 
of the evidence he should submit and the evidence VA would 
obtain.  However, that notice did not specify what was needed 
to substantiate the claim.  Notice of that requirement did 
not occur until after the enactment of the VCAA.  Thus, it is 
unclear as to whether incomplete pre-adjudicatory notice 
would satisfy the timing requirement as addressed by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board 
concludes that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  The only way 
the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  See 38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  Thus, there is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise, it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In cases such as this, there simply is no 
"adverse determination" for the appellant to overcome, as 
discussed by the Court in Pelegrini.  See Pelegrini, No. 01-
944, slip op. at 13.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that the veteran was given incomplete 
pre-adjudicatory notice.  Any defect with respect to the 
timing of the subsequent VCAA notice was harmless error.  
While the rating decision and statement and supplemental 
statements of the case were provided to the appellant after 
the initial AOJ adjudication of the claim, complete notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in January 
2004, and the content of the notice adequately complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  As noted below, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
the requirements of VCAA notice provisions have been 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's available service medical records and post-service 
medical records, including VA medical records.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim of entitlement to service connection for residuals 
of a right leg injury poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

A detailed review of the veteran's service medical records 
reveals that a copy of his enlistment physical examination 
was not available for review.

The veteran underwent a physical examination in May 1943 
following a complaint of chest pain and a cough.  Physical 
examination of the veteran revealed that his bones and joints 
were normal.  No further assessment was provided.

A copy of the veteran's separation physical examination also 
was not available for review.

A review of the veteran's DD-214 indicates that his military 
occupational specialty (MOS) was telephone switchboard 
operator.  He was awarded the Asiatic-Pacific Service Medal.

It appears from a review of the veteran's service medical 
records that they may have been affected by the July 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  However, a review of the veteran's claims 
folder indicates that all of his available service medical 
records were transferred from NPRC to the RO in December 
2000.

At the time that he filed his claim of entitlement to service 
connection for residuals of a right leg injury in July 1999, 
the veteran stated that he had been treated for this 
condition during service in 1943.

In a statement submitted to the RO in December 2000, the 
veteran stated that he had been treated for residuals of a 
right leg injury at the VA Medical Center in Jamaica Plain, 
New York (hereinafter, "VAMC Jamaica Plain").  He also 
stated that he had undergone several procedures on his right 
leg at this facility and requested that VA obtain the 
pertinent treatment records.

In a statement submitted to the RO on the veteran's behalf by 
his service representative in July 2001, it was contended 
that the veteran had been treated within the previous 6 
months at VAMC Jamaica Plain.  The veteran's service 
representative requested that VA obtain the pertinent 
treatment records.

A detailed review of the veteran's VA treatment records from 
VAMC Jamaica Plain does not indicate any history, diagnosis, 
or treatment of residuals of a right leg injury.

In a statement received at the RO in October 2001, the 
veteran stated that he had been treated in June 2001 for 
residuals of a right leg injury.  He also stated that he 
received treatment on a monthly basis at the VA Medical 
Center in Boston, Massachusetts (hereinafter, "VAMC 
Boston") for residuals of a right leg injury.

A detailed review of the veteran's VA treatment records from 
VAMC Boston for the period from May 1996 to April 2003 
indicates that, on a pre-surgery screening and physical 
examination in August 2001, the veteran's chief complaint was 
bilateral resting leg pain, left greater than right.  The 
veteran stated that he had experienced increased swelling in 
his legs which was painful and required medication.  He 
reported a medical history that included chronic lower 
extremity swelling, and he denied claudication (or 
intermittent limping), varicose veins, any history of blood 
clots, muscle weakness, and stiffness.  Physical examination 
of the veteran revealed that he had no axillary or groin 
lymphadenopathy, his muscle strength was 3/5 bilaterally, he 
had a full range of motion, bilateral pedal edema, and no 
varicosities.  The assessment was painful bilateral 
peripheral vascular disease of the legs and feet.

In a statement submitted on the veteran's behalf by his 
service representative in January 2004, it was contended that 
the veteran had injured his right leg during service while 
training with the U.S. Army, 92nd Infantry Division, at Fort 
Huachuca, Arizona.  It also was contended that the veteran's 
service medical records had been burned up in the July 1973 
fire at NPRC and that VA was required to locate other records 
that could confirm the veteran's claimed in-service injury.


Analysis

The veteran and his service representative essentially 
contend on appeal that he incurred residuals of a right leg 
injury during service.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for residuals of a 
right leg injury.  Although it is unfortunate that copies of 
the veteran's entrance and separation physical examinations 
were not available for review (possibly as a result of being 
burned in the July 1973 fire at NPRC), the Board observes 
that the veteran's available service medical records are 
completely silent for any in-service treatment of residuals 
of a right leg injury.  Additionally, a detailed review of 
the remaining objective medical evidence of record on this 
claim, including all of the veteran's identified post-service 
VA treatment records from both VAMC Jamaica Plain and VAMC 
Boston, are completely silent for any post-service treatment 
of residuals of a right leg injury.  In this regard, the 
Board acknowledges the veteran's outpatient treatment for 
bilateral leg pain at VAMC Boston in August 2001.  However, 
the veteran did not provide a medical history at this 
examination that included any in-service treatment of 
residuals of a right leg injury.  Nor did the VA examiner 
relate the diagnosis of painful bilateral peripheral vascular 
disease of the legs and feet to the veteran's service.  

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for residuals 
of a right leg injury are lay statements.  In this regard, 
the Board notes that the veteran is competent to provide lay 
statements as to the features or symptoms of an injury or 
illness.  Similarly, the veteran also is competent to provide 
lay statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred residuals of a right leg injury 
during service.   However, when the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render such an opinion.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As the veteran and his service representative 
lack such training and knowledge, they are not competent to 
render an opinion regarding the diagnosis or onset of 
residuals of a right leg injury.  Therefore, the Board cannot 
assign any probative value to the lay assertions in the 
record of this claim that residuals of a right leg injury 
were incurred during service.  

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to service connection for residuals of a right 
leg injury.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2003).  The appeal is denied.

ORDER

Entitlement to service connection for residuals of a right 
leg injury is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



